Citation Nr: 9922075	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of initial rating for patellofemoral 
syndrome of the right knee with chondromalacia.

2.  Determination of initial rating for patellofemoral 
syndrome of the left knee with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served in active service from July 1990 to September 
1993. 


FINDING OF FACT

Since September 4, 1993, the veteran's bilateral knee 
symptomatology has been limited to subjective complaints of 
pain and swelling during use, bilateral subpatellar clicking, 
and audible crepitus upon squatting.  However, range of 
motion of both knee joints has been within normal limits with 
no evidence of more than slight recurrent subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's 
patellofemoral syndrome of the right knee with chondromalacia 
is appropriate, and the criteria for an initial disability 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (1998); 
Fenderson V. West, 12 Vet. App. 119 (1999).

2.  The initial rating assigned for the veteran's 
patellofemoral syndrome of the left knee with chondromalacia 
is appropriate, and the criteria for an initial disability 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DC 5257 (1998); Fenderson V. West, 
12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that in a July 1994 rating decision, the 
veteran was awarded service connection and a 0 percent 
disability evaluation for chondromalacia of the right knee 
under DC 5257, effective September 4, 1993.  Additionally, 
the veteran was awarded service connection and a 0 percent 
disability evaluation for patellofemoral syndrome of the left 
knee with chondromalacia also under DC 5257 and effective 
September 4, 1993.  Subsequently, in an August 1998 rating 
decision, the veteran's awards were increased to 10 percent 
dating back to September 4, 1993.  In this regard, as the 
Board deems that the veteran's disabilities are better 
described as patellofemoral syndrome of the right knee with 
chondromalacia and patellofemoral syndrome of the left knee 
with chondromalacia, the issues on appeal have been re-framed 
accordingly.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, the Board 
observes that the U.S. Court of Appeals for Veterans Claims 
has noted that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson V. West, 12 
Vet. App. 119 (1999).  Furthermore, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In addition, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1998).

I.  The Evidence

With respect to the evidence of record, the veteran's service 
medical records contain medical notations dated from October 
1992 to June 1993 revealing the veteran struck his right knee 
on a howitzer trail, and complained of a crunching and 
popping sensation of the right knee, but that upon 
examination, his right knee had a full range of motion, was 
negative for edema or laxity, and had negative Drawer's and 
McMurray's tests.  However, it was also noted that he was 
positive for crepitus with resisted extension.  Additionally, 
the June 1993 notations show that the veteran complained of 
left knee pain and presented questionable left patella drop. 

The post-service medical evidence includes an April 1994 VA 
examination report revealing the veteran had a range of 
motion from 0 to 140 degrees with crepitus bilaterally, as 
well as presented evidence of some right patellar roughening 
on the posterior surface and slight left patellar catching on 
extension and flexion.  Both knees were stable and without 
atrophy.  And, upon x-ray examination of the knees, the bony 
structures of the knees were intact, the joint spaces were 
maintained, and there was no bursal effusion present.  The 
veteran was diagnosed with bilateral knee chondromalacia with 
left knee patellofemoral syndrome.

An August 1996 VA examination report notes the veteran 
reported continuous pain and swelling of the knees since 
discharge.  On examination, he did not have swelling or 
redness on either knee, but had a minimal amount of valgus in 
a standing position, bilaterally.  His range of motion was 0 
to 140 degrees with increased crepitus and patellar catching 
bilaterally, which was slightly more marked on the left than 
the right knee.  And, both knees were stable, without 
atrophy, and without bony or soft tissue abnormalities, as 
confirmed by an x-ray examination.  The veteran's diagnosis 
was bilateral patellofemoral syndrome.  Additionally, the 
record includes an August 1997 VA examination report which 
reveals essentially the same medical findings as the August 
1996 VA examination report, with the exception of also noting 
that the veteran's left knee presented evidence of having 
slightly relaxed medial collateral ligaments, but without 
evidence of knee instability. 

Lastly, a March 1998 VA examination report notes the veteran 
complained of persistent and intermittent bilateral knee pain 
along the distal aspect of the patellae, which worsened upon 
walking up stairs and hills, running, or squatting, as well 
as reported swelling in the right knee.  However, he denied 
any dislocation or symptoms suggestive of bilateral 
subluxation, and a history of inflammatory/rheumatoid 
arthritis or gout in either knee.  His range of motion was 
from 0 to 135 degrees, with pain from 90 to 135 degrees of 
flexion.  However, the examiner specifically noted that the 
veteran did not present evidence of additional limitation of 
motion due to pain, and that no knee weakness was observed on 
the examination.  Furthermore, the examiner noted that the 
veteran's knees did not present evidence of edema, effusion 
or instability, and redness or heat, although he did have 
prominent bilateral subpatellar clicking and audible crepitus 
upon squatting.  The veteran had negative McMurray's, gap, 
and Lachman's tests.  His final diagnosis was bilateral knee 
patellofemoral syndrome with chondromalacia.

II.  The Applicable Law

DC 5257 sets forth the criteria for evaluating other 
impairment of the knee.  This diagnostic code prescribes the 
following evaluations for recurrent subluxation or lateral 
instability: 10 percent for mild; 20 percent for moderate; 
and 30 percent for severe impairment.  See 38 C.F.R. § 4.71a, 
DC 5257 (1998). 

With respect to DC 5257, the Board notes that in a precedent 
opinion issued in July 1997, the VA General Counsel held that 
an appellant who has both arthritis and instability of the 
knee may be rated separately under DCs 5257 and 5003.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel found 
that for a knee disorder already rated under DC 5257, a 
veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  It was stated that there would be no 
additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261. Further, in an 
August 1998 opinion, the Acting General Counsel noted that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98 (August 14, 1998). 

DC 5010 provides that arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved (DC 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under DC 5260, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg 
flexion to 60 degrees.  A 10 percent disability evaluation is 
awarded where there is limitation of leg flexion to 45 
degrees.  A 20 percent disability evaluation is in order with 
limitation of leg flexion to 30 degrees.  And, a 30 percent 
disability evaluation is appropriate with limitation of leg 
flexion to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 
(1998).

Under DC 5261, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg 
extension to 5 degrees.  A 10 percent disability evaluation 
requires limitation of leg extension to 10 degrees.  A 20 
percent disability evaluation is appropriate with limitation 
of leg extension to 15 degrees.  And, a 30 percent disability 
evaluation is in order where there is limitation of leg 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, DC 5261 
(1998).

III.  Analysis

A review of the evidence of record reveals that, since 
September 4, 1993, the veteran's bilateral knee 
symptomatology has included pain upon walking, running, 
squatting or climbing stairs or hills; bilateral subpatellar 
clicking and audible crepitus upon squatting; and reported 
knee swelling.  However, the veteran's range of motion has 
been from 0 to 135-140 degrees, bilaterally, with no evidence 
of more than slight recurrent subluxation or lateral 
instability.  Thus, as the veteran does not present evidence 
of more than slight recurrent subluxation or lateral 
instability, the Board concludes that the initial rating of 
10 percent assigned to the veteran's patellofemoral syndrome 
of the right and left knees with chondromalacia is 
appropriate.  See 38 C.F.R. § 4.71a, DC 5257 (1998).  

In addition, the Board finds that, as the veteran has had a 
range of motion from 0 to 135-140 degrees, bilaterally, he 
does not have a limitation of motion in either knee which 
meets the zero-percent rating under either DC 5260 or DC 
5261. See 38 C.F.R. § 4.71a, DCs 5260, 5261 (1998).  And, as 
the evidence does not show the veteran currently has 
arthritis, either due to trauma or degenerative, he does not 
meet the criteria for an initial rating in excess of 10 
percent under either DC 5003 or DC 5010.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (1998).  As such, the Board concludes 
that the initial rating of 10 percent assigned to the 
veteran's patellofemoral syndrome of the right and left knees 
with chondromalacia is appropriate when evaluated under the 
criteria established by DCs 5003, 5010, 5260, 5261.  
Moreover, the Board finds that the March 1998 VA examination 
report discussed above contains notations by the examiner 
specifically indicating that the veteran does not suffers 
from additional functional loss due to pain in either knee, 
other than the disability already discussed and contemplated 
in the rating criteria applied above.  See DeLuca, supra; see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, while the 
Board has considered the veteran's complaints of pain on 
motion, it is not required to uncritically accept all of the 
veteran's complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  In this case, as the evidence 
of record does not show the veteran's knee disabilities have 
met the criteria for the next higher evaluation, the Board 
finds that the evidence is not in relative equipoise, and 
thus 38 U.S.C.A. § 5107(b) is not for application with 
respect to these issues.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that, 
although the veteran has claimed his disabilities interfere 
with his trade and employment, the evidence does not show 
that the disabilities under consideration have resulted in 
marked interference with his employment.  Specifically, the 
Board notes that the March 1998 VA examination report reveals 
that the veteran reported that he works full-time as a water 
operator in Butler County, and that he does his own yard work 
and has recently done remodeling work, which included tile 
setting while kneeling down.  Additionally, the evidence does 
not show that the veteran's disabilities have resulted in 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for the veteran's patellofemoral 
syndrome of the right knee with chondromalacia is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the veteran's patellofemoral 
syndrome of the left knee with chondromalacia is appropriate, 
and entitlement to an initial disability evaluation in excess 
of 10 percent is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

